Citation Nr: 0712470	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
knee and hip disabilities.  

2.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected right knee and hip 
disabilities.  

3.  Entitlement to a disability evaluation greater than 10 
percent for chondromalacia of the right knee (hereafter 
"right knee disability").   

4.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease (DJD) of the right 
knee.

5.  Entitlement to a disability evaluation greater than 10 
percent for a right hip disability.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to March 
1982 and from April 1984 to October 1984.  The second period 
of service was under than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board acknowledges that the RO's October 1988 rating 
decision that denied service connection for a back disability 
on the merits.  This decision was final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).  With respect to the present issue of service 
connection for a back disability claimed by the veteran as 
solely secondary to service-connected right knee and hip 
disabilities, the Board emphasizes that the present secondary 
service connection issue is clearly distinguishable from the 
prior service connection issue before the RO, and will be 
decided on a de novo basis.  Thus, application of a new and 
material evidence analysis with respect to the secondary 
service connection back claim is not warranted.  


FINDINGS OF FACT

1.  The veteran's left knee was caused by his active military 
service from November 1978 to March 1982.

2.  The veteran's low back disability was not caused by 
service-connected knee or hip disabilities.  

3.  The evidence does not show that the veteran has moderate 
subluxation or lateral instability in his right knee.  

4.  The evidence does not show that the veteran has 
incapacitating exacerbations due to his DJD of the right 
knee.  

5.  The evidence does not show that the veteran has 
incapacitating exacerbations due to his right hip disability.  
The evidence does not show that the veteran has compensable 
limitation of motion of his right hip.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 

3.  The criteria for a higher rating for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5257 (2006).

4.  The criteria for a higher rating for a DJD of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5010 (2006).

5.  The criteria for a higher rating for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5019 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of early 
patellofemoral arthritis of the left knee and status post 
lumbar laminectomy interpedicular fusion with secondary 
severe mechanical low back pain.  Therefore, he has 
disabilities for VA purposes.  

The veteran was treated for left knee problems frequently 
during his period of active military service.  The veteran's 
service medical records (SMRs) show that in August 1979, the 
veteran complained of left knee pain.  In September 1979, he 
also was treated for left knee pain following a fall.  He had 
tenderness on the superior border of the patella.  He had 
full range of motion and slight edema.  He was treated with 
physical therapy until November 1979.  He was diagnosed with 
mild bilateral chondromalacia.  In January 1980, he was 
treated again for left knee chondromalacia.  In May 1980, the 
veteran injured himself playing baseball.  An x-ray of his 
left knee was negative, but the physician noted a healing 
abrasion.  The veteran was diagnosed with a left knee sprain 
and given crutches.  A few days later, the veteran had a 
cystic sac on his left knee drained.  In October 1981, the 
veteran was treated for left knee pain and diagnosed with 
chondromalacia patella of the left knee.  Additionally, a SMR 
from 1981 (month not provided) showed that the veteran had 
complained of bilateral knee pain since August 1979.  

The veteran's SMRs provide strong evidence in favor of his 
claim, as they show that he was treated for left knee 
problems during the majority of his period of service from 
November 1978 to March 1982.  

In a December 2002 VA treatment record, a physician opined 
that the veteran's left knee disability was "more likely 
than not a result of his altered gait caused by his service-
connected right knee condition."  The Board finds that the 
doctor's opinion also provides evidence in favor of the 
veteran's claim. 

The Board finds that the theories of direct and secondary 
service connection are both supported in this case.  Clearly, 
the veteran's frequent treatment during almost his entire 
period of service and the December 2002 VA medical record 
stating that his left knee disability is due to his service-
connected right knee disability are both valid theories upon 
which to grant service connection.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for a left knee disability.  The 
appeal is granted.  

With regard to the veteran's back disability, his SMRs show 
that he complained of low back pain once in August 1978.  The 
Board finds that this incident was acute and transitory, not 
chronic, as the veteran was not treated again for back pain 
in service.  Additionally, the Board finds that the theory of 
direct service connection is not supported because there was 
no diagnosis of or treatment for a back disability in 
service, and there is no link between the August 1978 
complaint of back pain in service and the veteran's current 
disability.  

In a December 2002 VA treatment report, a physician opined 
that the veteran's low back disability was "more likely than 
not" caused by his service-connected right knee disabilities 
because he altered his gait to compensate for his knee 
problems.  The Board finds that this opinion is entitled to 
some probative weight and provides some evidence in favor of 
the veteran's claim.  

In June 2006, the veteran underwent a VA spine examination.  
The examiner noted that the veteran underwent a posterior 
decompressive laminectomy with posterior stabilization of L5-
S1 in June 2002.  At the time of the examination, he was 
being treated for residual severe mechanical back pain and 
right lower extremity radiculopathy.  The veteran denied 
orthopedic trauma to his back while in service.  X-rays taken 
at the examination showed the residuals of the veteran's 
surgery, including satisfactory alignment of hardware.  The 
disc space heights above the fusion mass were well-preserved.  
The examiner provided a diagnosis of status post lumbar 
laminectomy interpedicular fusion at L5-S1 with moderate 
right lower extremity S1 radiculopathy. 

The examiner concluded that the veteran's lumbar degenerative 
disc disease with subsequent surgical intervention was not a 
result of trauma while in service, nor was it aggravated by 
the veteran's service-connected right knee disabilities.  The 
examiner attributed the veteran's altered gait mechanics in 
his right lower extremity to his back disability, and not his 
service-connected knee disabilities.  The examiner's 
rationale regarding the veteran's gait causes the opinion to 
be afforded greater probative weight in the Board's analysis 
because the December 2002 opinion provided no rationale.  

In August 2002, the veteran underwent a VA spine examination.  
After examining the veteran, the physician concluded that the 
veteran's herniated disc in his lower lumbar region 
represented an independent clinical entity and was not 
related to his service-connected right knee disabilities, 
providing more evidence against this claim.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they overall 
provide evidence against service connection on a secondary 
basis.  Aside from the December 2002 VA treatment note that 
was unaccompanied by a rationale, there is no other evidence 
of record that provides a link between the veteran's current 
back disability and his period of active service.  In fact, 
two VA examinations state that the veteran's back disability 
is an independent development unrelated to his service-
connected right knee disability.  The Board finds that 
service and post-service medical records, as a whole, support 
the opinions that provide evidence against this claim.  The 
Board finds that the preponderance of the evidence is against 
service connection for a back disability.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.    

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
evaluated as 10 percent disabling under DC 5257, other 
impairment of the knee.  38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  The RO granted the 
veteran's 10 percent evaluation based on evidence showing 
moderate patellofemoral crepitus as opposed to subluxation or 
lateral instability.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that there is no evidence of ankylosis  to 
warrant application of DC 5256, ankylosis of the knee.  There 
is no evidence of impairment of the tibia and fibula to 
warrant application of DC 5262.  Lastly, the veteran's ranges 
of motion are not severe enough to warrant a compensable 
evaluation under DCs 5261 or 5262, limitation of flexion or 
extension of the leg.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

In June 2006, the veteran underwent a VA joints examination.  
The examiner found no interarticular effusion.  The veteran's 
right knee had a well-healed 4 centimeter medial joint line 
incision scar that was nonadherent to the underlying 
structures.  There was no evidence of keloid formation or 
altered pigmentation.  The veteran demonstrated moderate 
sensitivity along the entire course of the scar, as well as 
pain to palpation over the medial joint line space.  The pain 
long the medial joint line space was reproduced with passive 
range of motion.  

The veteran's  extension was 0 degrees, which is normal; his 
flexion was 125 degrees, 140 is normal.  The examiner did not 
find instability in the right knee.  The veteran's anterior 
drawer, Lachman's, pivot shift, and McMurray's tests were all 
negative.  There was moderate patellofemoral crepitus with 
terminal extension.  The examiner provided a diagnosis of 
early osteoarthritis and status post medial meniscectomy 
without evidence of gross instability pattern or significant 
loss of range of motion.  

In August 2002, the veteran underwent a VA joints 
examination.  The veteran did not have effusion of the right 
knee.  His range of motion was the same as the June 2006 
examination: extension to 0 degrees and flexion to 125 
degrees.  His anterior drawer, Lachman's, and McMurray's 
tests were all negative. There was no evidence of subluxation 
or instability.  The examiner found that the veteran felt 
pain along the medial joint line space and had moderate 
patellofemoral crepitus with terminal extension.  The veteran 
was diagnosed with status post medial meniscectomy with early 
post traumatic osteoarthritis.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
negative evidence against the veteran's claim because the 
examiners found that the he did not have subluxation or 
instability of the right knee.  

In an October 2001 letter, the veteran opined that he had 
both subluxation and lateral instability.  For some factual 
issues, competent lay evidence may be sufficient.  Lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Whether subluxation or lateral 
instability is present is a medical determination and the 
veteran does not have the medical expertise to self-diagnose.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right knee disability 
does not more closely approximate a 20 percent rating because 
there evidence against a finding of moderate subluxation or 
lateral instability.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

With regards to the veteran's claim for an increased 
evaluation for DJD of the knee, the veteran is currently 
assigned a 10 percent evaluation under DC 5010, arthritis due 
to trauma.  Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when the 
arthritis is not compensable under a DC for limitation of 
motion of the joints affected, a 10 percent rating is 
warranted when there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

As discussed above, the veteran's limitation of motion in his 
knee is not sufficient to warrant a compensable evaluation 
under DC 5260 or 5261.  There is no x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
In fact, there is no evidence whatsoever that the veteran has 
ever had an incapacitating exacerbation due to his DJD of the 
right knee.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's DJD of the right 
knee does not more closely approximate a 20 percent rating 
because he does not have incapacitating exacerbations.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a higher 
evaluation for his right hip disability, currently evaluated 
as 10 percent disabling under DC 5019, bursitis.  DC 5019 
instructs that bursitis will be rated on limitation of motion 
of the affected part as degenerative arthritis under DC 5003.  
Therefore, the Board must turn to DCs 5251, 5252, and 5253.  
Under DC 5251, limitation of extension of the thigh, a 10 
percent evaluation is the highest available, and it is 
warranted when thigh extension is limited to 5 degrees.  
Under DC 5252, limitation of flexion of the thigh, a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees and a 20 percent evaluation is warranted when it is 
limited to 30 degrees.  Under DC 5253, impairment of the 
thigh, a 10 percent evaluation is warranted when the thigh's 
rotation is limited such that it cannot toe-out more than 15 
degrees.  A 10 percent evaluation is also warranted when 
there is limitation of adduction of the thigh such that the 
veteran cannot cross his legs.  A 20 percent evaluation is 
warranted when there is limitation of abduction of the thigh 
such that motion is lost beyond 10 degrees. 

None of the abovementioned DCs are appropriate for the 
veteran's right hip disability, as his ranges of motion do 
not meet any of the criteria for a compensable evaluation.  
In June 2006, the veteran's ranges of motion were as follows;  
flexion to 110 degrees, internal and external rotations of 40 
degrees, adduction and abduction of 30 degrees, and extension 
of 10 degrees.  The veteran demonstrated pain over the 
lateral aspect of the right hip in the region of the greater 
trochanter and it was reproduced in the region with abduction 
and internal rotation.  

It is clear that the RO has taken into consideration the 
veteran's complaints of pain and its effect on function of 
his hip in awarding the veteran a compensable evaluation of 
10 percent.  The veteran's right hip disability does not meet 
the criteria for a 20 percent evaluation under DC 5003 
because his ranges of motion are not compensable and there is 
no evidence that the veteran has ever had an incapacitating 
exacerbation.  Reviewing the evidence, the Board finds that 
the overall disability picture for the veteran's right hip 
disability does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Without taking into consideration 
the veteran's complaints, the current evaluations could not 
be justified.  Therefore, the preponderance of the evidence 
against this claim.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2001 and May 2002, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The June 2001 and 
May 2002 VCAA letters do not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the May 2006 VCAA follow-up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June 2001 and May 2002 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a September 2006 letter, the veteran 
was informed that a disability rating and effective date 
would be assigned if his claim was granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2006 and June 2005 remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for a left knee disability is granted.  

Service connection for a back disability is denied.  

A higher disability evaluation for a right knee disability is 
denied.

A higher disability evaluation for DJD of the right knee is 
denied.

A higher disability evaluation for a right hip disability is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


